     Case 3:18-cv-00461-RCJ-WGC Document 5 Filed 10/23/18 Page 1 of 2




 1   Katherine F. Parks, Esq. - State Bar No. 6227
     Thorndal Armstrong Delk Balkenbush & Eisinger
 2
     6590 S. McCarran Blvd., Suite B
 3   Reno, Nevada 89509
     (775) 786-2882
 4   kfp@thorndal.com
     Attorneys for Defendant
 5
     CHURCHILL COUNTY
 6
                                UNITED STATES DISTRICT COURT
 7
 8                                     DISTRICT OF NEVADA

 9    MICHAEL ERWINE, an individual,
                                                            CASE NO. 3:18-cv-00461-RCJ-WGC
10                                       Plaintiff,
                                                            STIPULATION AND ORDER FOR
11
      vs.                                                   DEFENDANT TO FILE AN ANSWER
12                                                          OR OTHERWISE RESPOND TO
      CHURCHILL COUNTY, a political subdivision             COMPLAINT [ECF. NO. 1]
13    of the State of Nevada; and DOES 1 through 10
14    inclusive,

15                                      Defendants.
16
            COMES NOW Plaintiff, MICHAEL ERWINE, and Defendant, CHURCHILL
17
18   COUNTY, by and through their undersigned attorneys of record, and hereby stipulate and agree

19   that Defendant shall have up to and including November 8, 2018, in which to file their answer to
20
     Plaintiff’s Complaint [ECF NO. 1], or otherwise respond to same.
21
            Plaintiff served his Complaint upon the Defendant on October 5, 2018;
22
23          Defendants are requesting an additional two (2) weeks in which to file an answer to the

24   Complaint, or otherwise respond to same;
25   ///
26
     ///
27
     ///
28



                                                      -1-
     Case 3:18-cv-00461-RCJ-WGC Document 5 Filed 10/23/18 Page 2 of 2



            Accordingly, it is hereby stipulated and agreed by and between the parties that the
 1
 2   Defendants shall file an answer to the Complaint or otherwise respond to same on or before

 3   November 8, 2018.
 4
                                                      DATED this 23rd day of October, 2018.
 5    DATED this 23rd day of October, 2018.
 6    HUTCHISON & STEFFEN, PLLC                       THORNDAL ARMSTRONG
                                                      DELK BALKENBUSH & EISINGER
 7
 8    By: / s / Jason Guinasso                        By: / s / Katherine F. Parks
         Jason Guinasso, Esq.                            Katherine F. Parks, Esq.
 9       500 Damonte Ranch Parkway, Suite 980            State Bar No. 6227
         Reno, Nevada 89521                              6590 S. McCarran Blvd., Suite B
10                                                       Reno, Nevada 89509
         T: 775-853-8746
11       F: 775-201-9611                                 T: (775) 786-2882
         jguinasso@hutchlegal.com                        F: (775) 786-8004
12       Attorneys for Plaintiff                          kfp@thorndal.com
                                                         Attorneys for Defendant
13
14
15                                               ORDER
16
            IT IS SO ORDERED.
17
                     October 24
            DATED: _____________________________, 2018.
18
19
                                                 _____________________________________
20                                               UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28



                                                   -2-
